Third District Court of Appeal
                               State of Florida

                         Opinion filed April 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1127
                        Lower Tribunal No. 18-8898
                           ________________


               Carlos Alvarez and Yamilka Cabrera,
                                 Appellants,

                                     vs.

               People's Trust Insurance Company,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

     Your Insurance Attorney, PLLC, and Anthony M. Lopez, for appellants.

       Cole, Scott & Kissane, P.A., and Mark D. Tinker and Mary Lou Cuellar-
Stilo (Tampa); Brett Frankel and Jonathan Sabghir (Deerfield Beach), for
appellee.


Before LOGUE, HENDON, and GORDO, JJ.

     PER CURIAM.
      Affirmed. Arguello v. People's Tr. Ins. Co., 315 So. 3d 35, 40 (Fla. 4th

DCA 2021) (“To adopt the insureds’ construction of the policy would require

us to add words to the policy language that ‘only’ CONDITIONS C.7 and 8

of the Duties after Loss apply when the insurer exercises its option to

repair.”); Hunt v. State Farm Fla. Ins. Co., 145 So. 3d 210, 211 (Fla. 4th DCA

2014) (“It is well settled in Florida that submission of a sworn proof of loss

when required by an insurance policy is a condition precedent to coverage.”

(internal citations omitted)); Am. Integrity Ins. Co. v. Estrada, 276 So. 3d 905,

915 (Fla. 3d DCA 2019) (“[W]hen an insured fails to comply with a condition

precedent before filing suit, the breach is deemed material and the insurer is

relieved from its policy duties irrespective of prejudice.”).




                                        2